DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 11 and 12 were amended to obviate issues under 35 U.S.C. 112(b). Therefore, this rejection has been withdrawn. The rejections under 35 U.S.C. 102 and 103 have also been withdrawn in view of the amended claims, as detailed in the reasons for allowance presented below. Claims 1 and 26 have been corrected of minor objections due to functional language. The language from Claim 11 has been amended to obviate the drawing objection. Therefore, all the objections have been withdrawn. Claims 1, 10, 11, and 26 are currently amended.
Claims 9 and 14-20 have been canceled. Claim 27 is new. 



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

ATTORNEY OF RECORD WERNOW, HOWARD agreed on 8/25/2022 to the following amendments:
The application has been amended as follows: 
Claim 3:
The vacuum valve assembly of Claim 1, wherein the 
pull tab includes the connected first end that is connected to the second surface of the closure flap and the pull tab extends in a cantilevered manner.
Claim 8:
The vacuum valve assembly of Claim 1, further comprising: wherein the pull tab extends outward from the second surface and includes 
the connected first end that is connected with the second surface and the terminal free end, and the connected first end that is connected with the second surface adjacent a radial outermost edge of the second surface.

Claims 1-8, 10-13, and 21-27 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The most relevant prior art of record is Harman (U.S. Patent No. 9,993,126 B2) in combination with Saville et al. (U.S. Patent No. 5,535,784 A).


Referring to claim 1: Harman teaches a vacuum valve assembly (10 Figs. 1 and 2) comprising: a vacuum inlet valve housing (26 Figs. 2 and 3) connected with a conduit (14 Figs. 2-4) defining an open end (shown opened and closed in Figs. 2 and 3); a closure flap (38 Figs. 3 and 4) pivotably connected (shown pivoted in Fig. 4) with the housing (26 Figs. 2 and 3) configure to move from an open first position to a closed second position to cover and seal the open end (shown opened and closed in Figs. 3 and 4; Paragraph 0039); a first surface (FS Fig. 1-A inserted below) on the closure flap (38 Figs. 3 and 4) that is offset generally parallel to a rear wall (RW Fig. 1-A inserted below) of the housing (26 Figs. 2 and 3) when the closure flap (38 Figs. 3 and 4) is in the open first position (shown open in Fig. 4); a second surface (SS Fig. 1-A inserted below) on the closure flap (38 Figs. 3 and 4) spaced from the first surface (FS Fig. 1-A inserted below); a sidewall (SW Fig. 1-A inserted below) extending from the second surface (SS Fig. 1-A inserted below) to the first surface (FS Fig. 1-A inserted below); a pull tab (129 Figs. 3 and 4) on the second surface (SS Fig. 1-A inserted below) of the closure flap (38 Figs. 3 and 4); a boss (B Fig. 1-A inserted below) on the closure flap (38 Figs. 3 and 4) for pivoting about a pivot axis for the closure flap (38 Figs. 3 and 4) to move between the open first position and the closed second position (shown in the open position in Fig. 4 and 1-A) but is silent on the pull tab is specifically oriented in a manner such that a connected first end is positioned more radially outward from a center of the closure flap than a terminal free end.



    PNG
    media_image1.png
    704
    1349
    media_image1.png
    Greyscale


Saville et al. (U.S. Patent No. 5,535,784 A), teaches a similar configuration closure flap (38 Fig. 7) wherein the similar configuration pull tab (118 Fig. 6) with a similar configuration first end (58 Fig. 7) and terminal free end (18 Fig. 6).

However Harman in combination with Saville et al. does not teach, suggest or make
obvious that closure flap’s first end is more radially outward from a center of the closure flap than a terminal free end. Adding of these features to the references is not obvious because would require extensive modification to accommodate the additions in the limited space.
Thus, one would only arrive at the claimed invention by using improper hindsight reasoning
knowledge gleaned only from the Applicant’s disclosure, and such a reconstruction would be improper.
Therefore, Claim 1 is allowable. Claims 2-8, 10-13, and 21-26 are allowable based on their dependency to independent Claim 1.

Referring to claim 27: Harman teaches a vacuum valve assembly (10 Figs. 1 and 2) comprising: a vacuum inlet valve housing (26 Figs. 2 and 3) connected with a conduit (14 Figs. 2-4) defining an open end (shown opened and closed in Figs. 2 and 3); a closure flap (38 Figs. 3 and 4) pivotably connected (shown pivoted in Fig. 4) with the housing (26 Figs. 2 and 3) configure to move from an open first position to a closed second position to cover and seal the open end (shown opened and closed in Figs. 3 and 4; Paragraph 0039); a first surface (FS Fig. 1-A inserted below) on the closure flap (38 Figs. 3 and 4) that is offset generally parallel to a rear wall (RW Fig. 1-A inserted below) of the housing (26 Figs. 2 and 3) when the closure flap (38 Figs. 3 and 4) is in the open first position (shown open in Fig. 4); a second surface (SS Fig. 1-A inserted below) on the closure flap (38 Figs. 3 and 4) spaced from the first surface (FS Fig. 1-A inserted below); a sidewall (SW Fig. 1-A inserted below) extending from the second surface (SS Fig. 1-A inserted below) to the first surface (FS Fig. 1-A inserted below); a pull tab (129 Figs. 3 and 4) on the second surface (SS Fig. 1-A inserted below) of the closure flap (38 Figs. 3 and 4); a boss (B Fig. 1-A inserted below) on the closure flap (38 Figs. 3 and 4) for pivoting about a pivot axis for the closure flap (38 Figs. 3 and 4) to move between the open first position and the closed second position (shown in the open position in Fig. 4 and 1-A) but is silent on the pull tab has a connected first end that is oriented in a manner such that the connected first end is positioned more radially outward from a center of the closure flap than a terminal free end and the terminal free end is spaced slightly above or apart from the second surface, and when the closure flap is in the open first position, the pull tab is positioned closely adjacent the rear wall of the vacuum inlet valve housing. 
Saville et al. (U.S. Patent No. 5,535,784 A), teaches a similar configuration closure flap (38 Fig. 7) wherein the similar configuration pull tab (118 Fig. 6) with a similar configuration first end (52 Fig. 7) and similar configuration terminal free end (18 Fig. 6) is spaced slightly above or apart (shown in Fig. 10-A inserted below) from the similar configuration second surface (SS-2 in Fig. 10-A inserted below), and when the similar configuration closure flap (38 Fig. 7) is in the open first position (shown open in Fig. 7), the similar configuration pull tab (118 Fig. 6) is positioned closely adjacent (shown in Fig. 10-A inserted below) the rear wall (RW-2 in Fig. 10-A inserted below).  

    PNG
    media_image2.png
    514
    530
    media_image2.png
    Greyscale

However Harman in combination with Saville et al. does not teach, suggest or make
obvious that closure flap’s first end is more radially outward from a center of the closure flap than a terminal free end. Adding of these features to the references is not obvious because would require extensive modification to accommodate the additions in the limited space.

Thus, one would only arrive at the claimed invention by using improper hindsight reasoning knowledge gleaned only from the Applicant’s disclosure, and such a reconstruction would be improper.
Therefore, Claim 27 is allowable.

Claims 1-8, 10-13, and 21-27 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER SOTO whose telephone number is (571)272-8172. The examiner can normally be reached Monday-Friday, 8a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNE M KOZAK can be reached on (571)270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER SOTO
Examiner
Art Unit 3723



/CHRISTOPHER SOTO/            Examiner, Art Unit 3723                                                                                                                                                                                            
/ANNE M KOZAK/            Supervisory Patent Examiner, Art Unit 3723